Title: From Benjamin Franklin to Joseph Galloway, 26 February 1760
From: Franklin, Benjamin
To: Galloway, Joseph


          
            Dear Sir,
            London, Feb. 26. 1760
          
          The above is a Copy of mine per Capt. House Since which I have receiv’d your Favour of Jan. 8. but one you mention to have wrote of Dec. 2. is not come to hand. Nothing material has pass’d in our Affairs since my last, the Proprietor not having yet presented the Laws. They are at present under Consideration of our Council on both sides. You desire some Information relating to the Stocks. They are now about 20 per Cent. below Par, or what it is suppos’d they will be on a Peace. For Instance £100 Stock that bears 3 per Cent. Interest, payable at the Bank half yearly, may now be bought for £80 or thereabouts; and on a Peace it is thought the same will sell for the full £100 and perhaps something more. I have laid out most of the Money I had here in the Stocks, in hopes of this Advantage, some Interest, tho’ low, arising in the meantime and a Peace it is thought we must have next Year. If you incline to employ any Money in the same Way, I shall readily serve you, on Request, in transacting the Affair. My Son joins his best Wishes, with those of Dear Sir, Your affectionate Friend and humble Servant
          
            B Franklin
          
        